Exhibit 10.55

EXTERRAN HOLDINGS, INC.

FORM OF AWARD NOTICE

TIME-VESTED NON-QUALIFIED STOCK OPTION

Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”) a
Non-Qualified Stock Option to purchase shares of Common Stock of the Company
under the Exterran Holdings, Inc. 2011 Employment Inducement Long-Term Equity
Plan (as may be amended from time to time, the “Plan”), pursuant to this Award
Notice (the “Award Notice”). All capitalized terms not explicitly defined in
this Award Notice but defined in the Plan shall have the same meanings ascribed
to them in the Plan.

The material terms of your Award are as follows:

1. Award. You have been granted a Non-Qualified Stock Option (the “Award” or
“Option”) to purchase shares of Common Stock of the Company in the number and at
the per share exercise price (the “Exercise Price”) provided above as the “Grant
Price,” subject to the terms and conditions contained herein and in the Plan.
This Award is intended to constitute an “employment inducement award” under NYSE
Listed Company Manual Section 303A.08, and this Award Notice and the terms and
conditions of this Award shall be interpreted in accordance and consistent with
such NYSE rules.

2. Grant Date. The “Grant Date” of this Award is the “issue date” provided
above.

3. Vesting. Your Award is subject to the vesting schedule provided above (the
“Vesting Schedule”). A portion of your Award will automatically vest and become
exercisable on each of the dates indicated in the Vesting Schedule above (each a
“Vesting Date”). Notwithstanding the foregoing, except as set forth in Sections
5 and 6 below, you must be in continuous service as an Employee and/or Director,
as applicable, at all times from the Grant Date up to and including the
applicable Vesting Date for that portion of the Award to vest.

4. Term. The Award will continue in effect until the date that is seven
(7) years from the Grant Date (the “Expiry Date”), subject to earlier
termination in accordance with Section 5 of this Award Notice or the Plan. If
not exercised prior to the Expiry Date, the Award will be forfeited and canceled
without payment of consideration therefor.

5. Termination of Service. Your Award will either vest or be forfeited upon your
Termination of Service, as set forth below, depending on the reason for
termination. No portion of the Award that is unvested as of the date of your
Termination of Service shall thereafter become vested.

(a) Termination as a Result of Death, Disability, or Retirement. Upon a
Termination of Service due to your death, Disability or Retirement, the unvested
portion of your Award will immediately vest in full and become exercisable, and
you (or your legal representative) will be entitled to exercise the vested
portion of your Award at any time prior to the Expiry Date or the expiration of
two (2) years after the date of your termination, whichever is the shorter
period.

(b) Termination for Cause. Following a Termination of Service for Cause, the
outstanding unexercised portion of your Award (whether vested or unvested) will
be automatically canceled and forfeited on the date of your termination.

(c) All Other Terminations. Upon a Termination of Service for any other reason,
you will be entitled to exercise the vested portion of your Award at any time
prior to the Expiry Date or the expiration of three (3) months after the date of
your termination, whichever is the shorter period. The unvested portion of your
Award will be automatically canceled and forfeited on the date of your
termination.

6. Corporate Change. In the event a Corporate Change occurs, notwithstanding
anything to the contrary in this Award Notice or the Plan, this Section 6 will
govern the vesting of your Award on and after the date the Corporate Change is
consummated.



--------------------------------------------------------------------------------

If a Corporate Change is consummated prior to the final Vesting Date of your
Award, then:

(a) the portion of your Award that would have vested on the Vesting Date
immediately following the date the Corporate Change is consummated will
automatically vest and become exercisable as of the date the Corporate Change is
consummated; and

(b) the remaining unvested portion of your Award, if any, will continue to be
subject to the original Vesting Schedule and Vesting Dates;

provided, however, that if you incur a Termination of Service on or after the
date a Corporate Change is consummated (i) by the Company without Cause, (ii) by
you for Good Reason (as defined below) or (iii) as a result of your death or
Disability, then the unvested portion of your Award as of such termination date
will automatically vest in full and become exercisable and all restrictions
applicable to your Award will lapse as of the date of your Termination of
Service. If your service is terminated by the Company with Cause or by you
without Good Reason on or after the date the Corporate Change is consummated,
then the unvested portion of your Award will be automatically canceled and
forfeited on the date of your termination without payment of consideration
therefor.

For purposes of this Award Notice, “Good Reason” shall mean “Good Reason” as
defined in your change of control agreement with the Company, if such an
agreement exists and contains a definition of Good Reason or, if no such
agreement exists or such agreement does not contain a definition of Good Reason,
then “Good Reason” means the occurrence of any of the following without your
express written consent:

 

  (i) a permanent change in your duties or responsibilities which are materially
inconsistent with either the type of your duties and responsibilities then in
effect or with your title, but excluding any such change that is in conjunction
with and consistent with a promotion;

 

  (ii) a reduction in your base salary;

 

  (iii) a reduction in your annual target short-term incentive percentage of
base salary as in effect immediately prior to the Corporate Change;

 

  (iv) a material reduction in your employee benefits (without regard to bonus
compensation, if any) if such reduction results in your receiving benefits which
are, in the aggregate, materially less than the benefits received by other
comparable employees of the Company generally;

 

  (v) your being required to be based at any other office or location of
employment more than fifty (50) miles from your primary office or location of
employment immediately prior to a Corporate Change; or

 

  (vi) the willful failure by the Company to pay any compensation to you when
due.

provided, however, that Good Reason does not exist with respect to a matter
unless you give the Company a notice of termination due to such matter within
eighteen (18) months following the date of the Corporate Change. If you fail to
give a notice of termination timely, you shall be deemed to have waived all
rights you may have under this Award Notice with respect to such matter. The
Company will have thirty (30) days from the date of your notice of termination
to cure the matter. If the Company cures the matter, your notice of termination
shall be deemed rescinded. If the matter constitutes Good Reason and the Company
fails to cure the matter timely, your service shall be deemed to have been
terminated by the Company for Good Reason at the end of the thirty (30)-day cure
period.

 

2



--------------------------------------------------------------------------------

7. Exercise of Award. The exercise of your Option must be accompanied by full
payment of the Exercise Price for the shares of Common Stock being acquired by:
(i) cash, (ii) a check acceptable to the Company, (iii) the delivery of a number
of already-owned shares of Common Stock having a Fair Market Value equal to such
Exercise Price (provided you have owned such shares of Common Stock for more
than six (6) months), (iv) a “cashless broker exercise” of the Option through
any procedures established or approved by the Committee with respect thereto, or
(v) any combination of the foregoing approved by the Committee. No shares of
Common Stock will be issued until the Exercise Price has been paid.

8. Stockholder Rights. You will have no rights as a stockholder with respect to
any shares of Common Stock issuable upon exercise of the Option unless and until
you become the holder of record of such shares of Common Stock.

9. Non–Transferability. You cannot sell, transfer, pledge, exchange or otherwise
dispose of your Option except in accordance with Paragraph XIV(i) of the Plan.

10. No Right to Continued Service. Nothing in this Award Notice guarantees your
continued service with the Company or its Affiliates or interferes in any way
with the right of the Company or its Affiliates to terminate your service with
the Company or its Affiliates at any time, with or without notice and with or
without cause.

11. Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this Section 11. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data among themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize each of them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for these purposes.
You also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company. You further understand that withdrawing your consent may affect
your ability to participate in the Plan.

12. Withholding. Your Award is subject to applicable income, employment and/or
social insurance or social security withholding obligations, and the Company and
its Affiliates may, in their sole discretion, withhold a sufficient number of
shares of Common Stock that are otherwise issuable to you under this Award in
order to satisfy any such withholding obligations. If necessary, the Company
also reserves the right to withhold from your regular earnings an amount
sufficient to meet the withholding obligations.

13. Plan Governs. This Award Notice is subject to the terms and conditions of
the Plan, a copy of which will be provided to you upon request as indicated in
Section 18. All the terms and conditions of the Plan, as may be amended from
time to time, and any rules, guidelines and procedures which may from time to
time be established pursuant to the Plan, are hereby incorporated into this
Award Notice. In the event of a discrepancy between this Award Notice and the
Plan, the Plan shall govern.

14. Modifications. Subject to Paragraph XIII of the Plan, the Company may make
any change to this Award Notice that is not adverse to your rights under this
Award Notice or the Plan.

15. Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Company and its Affiliates (collectively, “Exterran” as used in this Section 15)
are its employees, directors, customers, and confidential information. In
recognition of the increased risk of unfairly losing any of these assets,
Exterran has adopted this Non-Solicitation/Confidentiality Agreement as set
forth in this Section 15, the terms of which you accept and agree to by
accepting the Award.

 

3



--------------------------------------------------------------------------------

(a) In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your employment and at all times
thereafter, not to use, divulge, or furnish or to make accessible to any third
party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.

(b) You agree that whenever your employment with Exterran ends for any reason,
(i) you shall return to Exterran all documents containing or referring to
Exterran’s Confidential Information as may be in your possession and/or control,
with no request being required; and (ii) you shall return all Exterran computer
and computer-related equipment and software, and all Exterran property, files,
records, documents, drawings, specifications, lists, equipments and other
similar items relating to Exterran’s business coming into your possession and/or
control during your employment, with no request being required.

(c) In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your employment with, or service to Exterran, and for
one (1) year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) divert or attempt to divert from Exterran
any business relating to the provision of natural gas compression equipment and
related services or oil and natural gas production and processing equipment and
related services without, in either case, the prior written consent of Exterran.

(d) You agree that (i) the terms of this Section 15 are reasonable and
constitute an otherwise enforceable agreement to which the terms and provisions
of this Section 15 are ancillary or a part of; (ii) the consideration provided
by Exterran under this Section 15 is not illusory; (iii) the restrictions of
this Section 15 are necessary and reasonable for the protection of the
legitimate business interests and goodwill of Exterran; and (iv) the
consideration given by Exterran under this Section 15, including without
limitation, the provision by Exterran of Confidential Information to you, gives
rise to Exterran’s interests in the covenants set forth in this Section 15.

(e) You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 15 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.

 

4



--------------------------------------------------------------------------------

(f) In the event that Exterran determines that you have breached or attempted or
threatened to breach any term of this Section 15, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 15 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 15.

(g) You hereby acknowledge that the Award being granted to you under the Plan is
an extraordinary item of compensation and is not part of, or in lieu of, your
ordinary wages for services you may render to Exterran.

(h) You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.

(i) Notwithstanding any other provision of this Award, the provisions of this
Section 15 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 15 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.

16. Conformity to Securities Laws. You acknowledge that the Plan and this Award
Notice are intended to conform to the extent necessary with all applicable
federal and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is granted
and may be exercised, only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, the Plan and this
Award Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

17. Governing Law. Subject to Section 15(i), this Award Notice shall be
governed, construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof.

18. Additional Information. If you require additional information concerning
your Award, contact the Company’s Stock Plan Administrator at 281.836.7000 or at
mystock@exterran.com.

19. Participant Acceptance. If you do not accept the Award or the terms of the
Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Award Notice. Otherwise, the Company
will deem the Award and the terms of the Award accepted by you.

 

EXTERRAN HOLDINGS, INC. By:  

 

    D. Bradley Childers     President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

 

Agreed and Accepted, this          day of December, 2011:

 

By:  

 

 

Name:  

 

 

6